Citation Nr: 1342730	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2013, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss and tinnitus are due to noise exposure in service.  The Veteran's DD-214 indicates he served as a radio teletype operator while assigned to an artillery unit in Vietnam.  

The Veteran was afforded a VA audiology examination in August 2011 in connection with his claim.  A VA examiner diagnosed a bilateral sensorineural hearing loss disability and tinnitus.  The examiner opined that the Veteran's hearing loss was not related to service because he had normal hearing sensitivity at discharge and because he first noticed his hearing loss five years ago.  The Veteran's tinnitus was found to secondary to his hearing loss.

During the May 2013 hearing, the Veteran provided competent and credible testimony regarding the progressive nature of his hearing loss and tinnitus symptoms.  Specifically, the Veteran clarified that his hearing loss and tinnitus symptoms began during service, but he had accepted his hearing loss and tinnitus 'as normal' until five or seven years ago when his symptoms progressed.  

The August 2011 medical opinion is insufficient for adjudication of the claim as the examiner based her opinion on the fact that the Veteran's hearing acuity was normal at discharge.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, in light of the Veteran's clarification regarding the onset and continuous nature of his hearing loss and tinnitus, the opinion and rationale appear to be based on an inaccurate factual premise.  Therefore, a new examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, if there are pertinent, outstanding VA and non-VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, obtain copies of all records referred to by the Veteran not already of record.

2.  Schedule the Veteran for a VA examination by an audiologist who has not previously examined the Veteran.  The entire claim file must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the current bilateral sensorineural hearing loss and tinnitus had onset in service, are causally related to service, or manifested within of a year of discharge. 

The examination report must include a complete rationale for all opinions expressed.  In offering these opinions, the examiner must specifically acknowledge and discuss the Veteran's competent and credible report of noise exposure in Vietnam and the onset of hearing loss and ringing in his ears in Vietnam, with continuity thereafter.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

3.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. Johnson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


